Conviction is for rape; punishment assessed is death.
The prosecutrix testified that on the night of August 10, 1937, after she had retired for the night, some one entered her bedroom and by force had sexual intercourse with her. She immediately telephoned her brother-in-law who notified the officers. After some investigation of barefoot tracks and a meagre description of the culprit furnished by prosecutrix, the appellant was arrested, along with other suspects, and placed in jail. During his confinement, the sheriff noticed that he was impatient, restless and would eat but little, while the others ate heartily. A few nights after his arrest, the officers requested prosecutrix to enter a room in a private residence and the negroes were brought to an adjoining room, one at a time, and required to repeat the language used by her assailant during the attack. She stated that appellant's voice was, in her opinion, the same as that of the person who assaulted her. Subsequently appellant, for some reason not disclosed by the record, was removed to the Jefferson County jail, where he made a written confession to the county attorney of Polk County, describing objects which he had observed in the room where he accomplished the crime. He also stated that prosecutrix tried to jump out of the window and broke the screen in the attempt; that he caught her and during the struggle heard something strike the floor which sounded like iron falling on wood. An investigation of the room disclosed that the screen on the window was broken; the lamp on the table, rug on the floor and the bed were all located in said room as appellant described them. Prosecutrix testified that she had a pistol which she dropped during the struggle.
Appellant complains because he was deprived of his bill of exception number two, which showed that one of the prosecuting attorneys, in his argument to the jury, used the following language: "Look at this courtroom; it is crowded with Polk County people demanding the death penalty for Bob White." *Page 212 
The bill, as it appears in the record, is not certified to by the trial court, but appended thereto is an affidavit of J. P. Rogers, one of the attorneys for the appellant, showing that he presented said bill for its approval and allowance to the Hon. W. D. Browder, judge of said court and before whom this case was tried, on the 4th day of October, 1937; that on said date the court extended the time for filing bills of exceptions until October 19th. On October 16th Rogers went to Conroe, Texas, where the court was then in session, for the purpose of obtaining said bill from the judge with his approval or disapproval thereon, but was informed by the judge that the bill had been delivered to the district attorney. He then went to the district attorney who told him that he had forwarded the bill to Z. L. Foreman, private prosecutor in the case. The time within which to file bills of exceptions expired on October 19. Consequently, Rogers filed the uncertified bill with his affidavit attached thereto. The court, however, did not approve or disapprove the bill until the 23d of October, when the time for filing had expired. The trial judge qualified the bill by stating that no such argument was made. Consequently, appellant was thereby deprived of the opportunity of obtaining and filing a bystander's bill within the time allowed by the order of the court. If the argument was not made, it seems that the court was as well aware of it on the 4th day of October, when the bill was first presented to him for approval, or on the 16th of October when appellant's counsel came to Conroe to obtain the bill from him, as on the 23d day of said month. His failure to act promptly on the bill deprived appellant of his right to obtain a bystander's bill, because he was not legally authorized to obtain such a bill until the trial judge had either approved, refused or qualified the bill as presented to him.
Article 667, C. C. P., provides: "The defendant, by himself or counsel, may tender his bill of exceptions to any decision, opinion, order or charge of the court or other proceedings in the case; and the judge shall sign such bill of exceptions, under the rules prescribed in civil suits, in order that such decision, opinion, order or charge may be revised upon appeal."
Article 1838, Revised Civil Statutes, provides: "Where it appears to the satisfaction of the court that the facts stated in a bill of exceptions are fairly stated and that said bill was prepared in accordance with the law governing the preparation of such bills, and that the judge trying the cause refused to sign the same, the court shall admit, as part of the record, such unsigned bill of exception; and the truth of any such bill of *Page 213 
exceptions shall be determined by the court on the copies of the affidavits required by law to be made in such case, such copies to be contained in, and to form a part of the record sent to the Court of Civil Appeals."
Article 2237, Revised Civil Statutes, provides: "If either party during the progress of a cause is dissatisfied with any ruling, opinion, or other action of the court, he may except thereto at the time the said ruling is made or announced or such action is taken, and at his request time shall be given to embody such exception in a written bill. The preparation and filing of bills of exception shall be governed by the following rules:"
Then follows in consecutive numbers, the rules; numbers five through eight provide as follows:
"5. The party taking a bill of exception shall reduce the same to writing and present it to the judge for his allowance and signature.
"6. The judge shall submit such bill to the adverse party or his counsel, if in attendance on the court, and if found to be correct, the judge shall sign it without delay and file it with the clerk.
"7. If the judge finds such bill incorrect, he shall suggest to the party or his counsel, such corrections as he deems necessary therein, and if they are agreed to, he shall make such corrections, sign the bill and file it with the clerk.
"8. Should the party not agree to such corrections, the judge shall return the bill to him with his refusal indorsed thereon, and shall prepare, sign and file with the clerk such bill of exception as will, in his opinion, present the ruling of the court as it actually occurred."
In the case of Owens v. State, 63 S.W. 634, this Court, speaking through Judge BROOKS, said: "We here state, once for all, that if the defendant, in the exercise of due diligence, has been deprived by the action of the trial courts of bills of exception that present the facts as they really occurred in the lower court, and such failure or refusal on the part of the trial court is made apparent to this Court by affidavits, we will not hesitate to reverse the case for that cause alone."
In the case of Miller v. State, 105 S.W. 502, Judge DAVIDSON, speaking for the Court, said: "It would seem from what has been stated that appellant used all the diligence possible to have this, as well as other bills prepared and filed during the term of the court, and there was ample time to have done so if proper *Page 214 
action had been taken, and that he is deprived of his bill and placed in such an attitude before the court on appeal that he can not have it considered, and this without his fault. This requires a reversal of this judgment, if there were no other reasons."
We quote, substantially, the pertinent parts of the case of Exon v. State, 33 Tex.Crim. Rep. (467): "The question to be decided is what consideration is to be given to a bill of exceptions which the court has refused to approve as presented, and failed to file one in lieu thereof? Whatever may have been the practice prior to the adoption of the * * * statutes, it is now the statutory right of a party taking a bill of exceptions to write out and present the same to the judge for his signature * * *. The statute further declares that when the judge finds the bill so presented to be incorrect he shall suggest the corrections; and, if not agreed to by the party presenting the bill, the court shall return the bill with his refusal indorsed thereon and make out, sign and file with the clerk such a bill as will, in his opinion, present the ruling of the court as it actually occurred. * * * Should the party be dissatisfied with the bill of exception filed by the judge, he may then resort to bystanders as provided by the * * * statutes. * * * The right to resort to bystanders arises only when the court has refused the offered bill of exception. Until that is done, the counsel can not assume that the court will act unfairly in preparing the bill, or that he may not agree to the bill as filed by the court. When therefore, he has within the time allotted by law after conclusion of the trial prepared and presented his bill of exception and it has been refused, he has done all that can be required of him. The defendant can not be made to suffer from the neglect of the judge; and if the court refuses the bill as presented and fails to file one in lieu thereof, then we will certainly look to the bill as presented." See also Butler v. State, 64 Tex.Crim. Rep..
It appears to us that appellant, in the instant case, was deprived of a bill of exception without fault on his part. As above indicated, we would reverse the case on this grounds alone, if necessary.
However, even if we should consider the bill in its present state as set out in the verified bill, the argument made is undoubtedly prejudicial in its nature. The law, in situations like the present one, was aptly stated in the case of Gazley v. State, 17 Texas App. Rep. 267, where it was said: "In a case like this, in which there is always excitement and feeling in the minds of the community where it occurs, and where the trial of the accused *Page 215 
party takes place, as in this case it did, soon after the supposed crime, it requires but a trivial matter indeed to prejudice the case of the accused. This fact is well known to all who have had experience in criminal trials."
Such a rule is particularly applicable in a case of this nature. See Smith v. State, 44 Tex.Crim. Rep.; Parker v. State, 43 Tex.Crim. Rep.; Grosse v. State, 11 Texas App. Rep. 364.
However much we may regret to reverse cases of this character, yet, when the accused has not had a trial according to the laws of the land, it is the duty of this Court, under their solemn oath, to see that it is accorded to him.
All other matters complained of by appellant have been examined by us and are deemed to be without merit.
The judgment of the trial court is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.